Opinion issued March 7, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-11-01040-CV
                           ———————————
                  IN RE GERALD ALLEN PERRY, Relator



            Original Proceeding on Petition for Writ of Mandamus



                       MEMORANDUM OPINION

      By petition for writ of mandamus, relator, Gerald Allen Perry, seeks

mandamus relief compelling either the trial court or district clerk to prepare and

file a copy of the clerk’s record in appellate case number 01-10-01072-CV at no
cost to Perry. 1 The requested clerk’s record was filed with the Clerk of this Court

on August 20, 2012.

      Accordingly, the petition for writ of mandamus is dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.




1
      The underlying case is Gerald Allen Perry v. Debbie Mantooth Stricklin and John
      B. Holmes, Cause No. 2009-62814 in the 151st District Court of Harris County,
      Texas, the Honorable Mike Engelhart, presiding.
                                         2